                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 JOSÉ MANUEL ZAVALA-MARTÍ,

         Petitioner,                                   Civil No. 16-2762 (FAB)

                       v.                                    related to

 UNITED STATES OF AMERICA,                         Criminal No. 07-318 (FAB)

         Respondent.


                                  OPINION AND ORDER

BESOSA, District Judge.

      Before the Court is José Manuel Zavala-Martí’s (“Petitioner”

or “Zavala-Martí”) motion to vacate, set aside, or correct his

sentence in Criminal Case No. 07-318 pursuant to Title 28, United

States    Code,    §   2255       (“section    2255”),    (Civil    Docket     No.   1);

Memorandum of Law, (Civil Docket No. 1-1); Petitioner’s Motion

Supplementing       2255      Petition        Facts,     (Civil    Docket      No.   7);

Petitioner’s Motion Providing Additional Evidence (Civil Docket

No.   9);    the   Government’s       Response     (Civil    Docket      No.   16)   and

Petitioner’s Reply (Civil Docket No. 19.)                     For the reasons set

forth    below,     the     Court    dismisses    with     prejudice     petitioner’s

motion      to   vacate     his    sentence    (Civil     Docket   No.   1)    and   its

supporting memorandum of law (Civil Docket No. 1-1) as well as all

subsequent motions.
Civil No. 16-2762 (FAB)                                                               2

I.    BACKGROUND

      On February 5, 2008, Zavala-Martí was charged, along with 46

additional     defendants,        in   a   ten-count      Superseding      Indictment

involving drugs, firearms, bribery, and witness tampering offenses

in Criminal Case No. 07-318, (Criminal Docket No. 478.)

      On October 13, 2009, the criminal case was called for jury

trial as to Zavala-Martí and five (5) additional defendants,

(Criminal Docket No. 1560.)            After the jury was empaneled and once

the first full day of trial was completed, petitioner informed the

Court that he wished to plead guilty by way of a straight plea,

meaning     there    was    no   agreement     with     the   government    to   plead

guilty 1.    On that same day, Zavala-Martí pled guilty of violating

Title 21, United States Code, §§ 846 and 860 (count one of the

Superseding     Indictment),           Title    18,     United    States    Code,    §

924(c)(11) and (o) (count two of the Superseding Indictment);

Title 21, United States Code, §§ 841 and 860 and Title 18, United

States Code, § 2, (counts three, four, five and six of the

Superseding     Indictment);           Title 18,      United     States    Code,     §§

1512(b)(1), (k) and 2, (counts seven and eight of the Superseding

Indictment);        Title   21,   United       States    Code,   §   201(b)(3)      and

Title 18, United States Code, § 2, (count nine of the Superseding


1 Even after the trial began, the United States offered Zavala-Martí the
opportunity to plead guilty to 17 years of incarceration.        The offer was
communicated to Zavala-Martí and he rejected it, (Civil Docket No. 7-1 at p. 1.)
Civil No. 16-2762 (FAB)                                                   3

Indictment); and the forfeiture allegation, (Criminal Docket Nos.

478 and 1582.)

     Zavala-Martí’s     sentence    was   held   on   January   28,     2011

(Criminal Docket No. 2575.)     Petitioner was sentenced to a term of

life imprisonment, (Criminal Docket No. 2579.)        Zavala-Martí filed

a timely Notice of Appeal (Criminal Docket No. 2596.)

     The First Circuit Court of Appeals, in United States v.

Zavala-Martí, 715 F.3d 44 (1st Cir. 2013), vacated petitioner’s

life sentence and remanded the case for resentencing before a

different judge.      The First Circuit Court of Appeals concluded

that the life term imprisonment was unsupported by any count of

the Superseding Indictment, 715 F.3d at 51-52, 54.

     On October 16, 2013, Zavala-Martí’s resentencing hearing was

held before a different judge, as the Court of Appeals had ordered

(Criminal   Docket   No.   3192.)    After   a   lengthy   allocution   and

argument by defense counsel the Court made the following sentencing

determinations:

     Counts One through Six were grouped together pursuant to
     U.S.S.G. § 3D1.2(d);

     Counts Seven, Eight, and Nine were grouped with Counts
     One through Six pursuant to U.S.S.G. 3D1.1(c);

     A base offense level of 34 was determined pursuant to
     U.S.S.G. § 2D1.1(c)(3) due to the determination of drug
     quantity amount of 22 kilograms of cocaine;
Civil No. 16-2762 (FAB)                                                4

     A two-level      enhancement   was   imposed   for   protected
     location;

     An additional two-level enhancement was imposed for
     possession of a firearm pursuant to U.S.S.G. § 2D1.1(b);

     An additional four level enhancement was imposed for
     petitioner’s leadership role pursuant to U.S.S.G.
     § 3B1.1(a);

     An additional two-level enhancement was imposed for
     obstruction of justice pursuant to U.S.S.G. § 3C1.1;

     A two-level    downward   reduction  was   imposed for
     acceptance of responsibility pursuant to U.S.S.G. §
     3E1.1, (Criminal Docket No. 3202 at pgs. 69-71.)

     The    Court   determined   that   because   petitioner’s   Criminal

History Category was I and his total offense level was 42, his

sentencing guideline range was 30 years to life imprisonment,

Id. 71.

     Following that determination the court imposed the following

sentence:    a term of imprisonment of 35 years as to Count One, a

term of imprisonment of 20 years as to Count Two; a term of

imprisonment of 35 years as to Count Three; a term of imprisonment

of 35 years as to Count Four; a term of imprisonment of 35 years

as to Count Five and a term of imprisonment of 10 years as to Count

Six all to be severed concurrently with each other.        In addition,

petitioner was sentenced to a term of imprisonment of 10 years as

to Count Seven; a term of imprisonment of 10 years as to Count

Eight and a term of imprisonment of 15 years as to Count Nine,
Civil No. 16-2762 (FAB)                                                             5

these   three    to    be    served   concurrently      with    each     other    but

consecutively to the terms of imprisonment imposed in Counts One

through Six.     The total term of imprisonment for Zavala-Martí was

a term of imprisonment of 50 years, (Criminal Docket No. 3192.)

      Once again, Zavala-Martí appealed his sentence, (Criminal

Docket No. 3197.)           The First Circuit Court of Appeals affirmed

petitioner’s sentence, United States v. Zavala-Martí, 601 Fed.

Appx. 6 (1st Cir. 2015).          Zavala-Martí then filed a petition for

certiorari which was denied by the Supreme Court, Zavala-Martí v.

United States, 136 S.Ct. 148 (2015).            Finally, on October 4, 2016,

Zavala-Martí,     through      retained    counsel,     filed    a   timely      2255

Petition   for    habeas       corpus     relief    (Civil      Docket    No.    1.)

Petitioner,     through      counsel,     has   made    subsequent       additional

filings in an attempt to substantiate his claim, all of which have

been reviewed and analyzed by the Court.

II.   STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under

sentence of a court established by [an] Act of Congress . . . may

move the court which imposed the sentence to vacate, set aside or

correct the sentence.”           28 U.S.C. § 2255(a).             “[T]he statute

provides for post-conviction relief in four instances, namely, if

the petitioner’s sentence (1) was imposed in violation of the

Constitution,     or    (2)    was    imposed      by   a   court    that    lacked
Civil No. 16-2762 (FAB)                                                   6

jurisdiction, or (3) exceeded the statutory maximum, or (4) was

otherwise subject to collateral attack.”       David v. United States,

134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States,

368   U.S.    424,    426-27   (1962)).   Claims   that   do    not   allege

constitutional or jurisdictional errors are properly brought under

section 2255 only if the claimed error is a “fundamental defect

which fundamentally results in a complete miscarriage of justice”

or “an omission inconsistent with the rudimentary demands of fair

procedure.”     Id.

      A motion filed pursuant to section 2255 is not a substitute

for a direct appeal. Foster v. Chatman, 136 S. Ct. 1737, 1758

(2016).      “[A]s a general rule, federal prisoners may not use a

motion under 28 U.S.C. § 2255 to relitigate a claim that was

previously rejected on direct appeal.”        Id. (citations omitted.)

Moreover, “[c]ollateral relief in a § 2255 proceeding is generally

unavailable if the petitioner has procedurally defaulted his claim

by failing to raise the claim in a timely manner at trial or on

direct appeal.”       Bucci v. United States, 662 F.3d 18, 27 (1st Cir.

2011) (quotation marks and citations omitted.)                 If a § 2255

petitioner does not raise a claim on direct appeal, that claim is

barred from judicial review unless the petitioner can demonstrate

both (1) cause for the procedural default, and (2) actual prejudice
Civil No. 16-2762 (FAB)                                                  7

resulting from the error asserted.        Id.; United States v. Frady,

456 U.S. 152, 167-68 (1982).

III. DISCUSSION

     Zavala-Martí requests that he be allowed to withdraw his

guilty plea due to the following:

     The   straight plea to which Zavala-Martí entered after
     the   commencement of trial was not knowing and voluntary
     due   to Brady violations and destruction of evidence by
     the   government;

     Zavala-Martí’s   appellate   counsel’s   assistance   was
     ineffective on direct appeal because he failed to raise
     that the district court had engaged in impermissible
     double counting when it imposed a sentence for counts 7-
     9 consecutively to the sentence imposed for counts 1-6,
     because the grouped count computation of all counts made
     by the probation officer had already included a two-
     level upward adjustment for obstruction of justice.
     Appellate counsel failed to raise that the district
     court committed procedural sentencing error when it
     failed to compute the applicable guideline sentence for
     counts 7-9 prior to imposing the maximum statutory
     sentence in those counts of 10 and 15 years consecutively
     to the 35 years imposed in counts 1-6 without justifying
     the variance or departure.

     A.     Petitioner Zavala-Martí’s first claim: The straight plea to
            which Zavala-Martí entered after the commencement of trial
            was not knowingly and voluntarily made due to Brady violations
            and destruction of evidence by the government.

            Zavala-Martí    argues    that   because    the    government

committed   prosecutorial    misconduct   when   it   failed   to   provide

impeachment evidence regarding three cooperating witnesses, his
Civil No. 16-2762 (FAB)                                                        8

straight plea was not knowingly and voluntarily made. 2                 Zavala-

Martí at no time makes a claim of actual innocence; quite the

contrary, his argument is that if he had known of the impeachment

evidence that could have been used against certain government

cooperating witnesses, he would have taken his chances at trial.

Zavala-Martí     further    argues    that    he   was   not   aware    of   the

impeachment information or its usefulness until he read the First

Circuit Court of Appeals’ opinion in United States v. Flores-

Rivera, et al., 787 F.3d 1 (1st Cir. 2015), (Civil Docket No. 1 at

p. 8.)    Petitioner contends that because he pled guilty at the

beginning of the trial, he was unaware of the restricted motions

filed concerning alleged Brady violations, all of which were denied

by the Court, as well as the post-trial evidentiary hearing on the

matter, Id.      Because of this delay in knowledge, Zavala-Martí

asserts that his only viable recourse is filing his 2255 petition

for relief.

            Zavala-Martí’s claim cannot prevail for several reasons.

First, the alleged impeachment evidence in question was available

to petitioner’s trial counsel as part of discovery.             After Zavala-

Martí had pled guilty, his then trial counsel, Attorney María



2 Zavala-Martí entered into his straight plea after the jury was empaneled after

a two-day jury selection process, and after the first day of trial had completed.
After petitioner pled guilty, the trial continued with the remaining defendants.
(Criminal Docket No. 1647.)
Civil No. 16-2762 (FAB)                                                               9

Sandoval,     received      e-mail   communications        in   March     2010      and

June 16, 2010, from the government indicating the availability of

the Giglio material at the United States Attorney’s Office (Civil

Docket No. 7-1 at p. 5.)           Once Ms. Sandoval came into possession

of    the   material   in    2010,   she    visited    petitioner       on   several

occasions at the prison to discuss the information with him, (Id.

at p. 5-6.)     Ms. Sandoval informed petitioner that the contents of

the    documents   confirmed       what    the     trial   attorneys      and      some

defendants suspected before trial, that cooperating witness Harry

Smith Delgado-Cañuelas (“Delgado”) was communicating with other

cooperating witness, Xiomara Berríos and Andy Marcano, (Id., at

p. 6.)

             Ms. Sandoval informed Zavala-Martí that the documents

would have been valuable at trial because cross-examination of

three of the cooperating witnesses would have been more vigorous,

precise and destructive to their credibility, (Id.)                 Ms. Sandoval

also   indicates    that,     at   that    time,    June   2010,   both      she    and

petitioner had knowledge of motions being presented by counsel of

other defendants (particularly by attorneys Castro-Lang and Luis

Rivera) 3 regarding the alleged late delivery of the impeachment



3  Mr. Castro-Lang himself is Zavala-Martí’s retained counsel in these
proceedings, and he was the former trial and appellate counsel for defendant
Carlos Omar Bermúdez-Torres whose conviction was overturned by the First Circuit
Court of Appeals in 2015, (Criminal Case No. 07-318.)
Civil No. 16-2762 (FAB)                                                        10

material.     Although Ms. Sandoval ascertains that the pleadings on

this matter were filed “selected parties” and she therefore did

not have access to them, the record reveals that numerous post

trial motions including motions for new trial based on alleged

Brady violations, minutes of proceedings, transcripts of hearings

and   court    orders   were   available   for     viewing     by   Ms.   Sandoval

(Criminal Docket Nos. 2125, 2235, 2354, 2488, 2972, 3058, 3059,

3060, 3070, 3074, 3075, 3076, 3087, 3113, 3127, and 3137.)

              By Ms. Sandoval’s own admission, she viewed, and so

explained to Zavala-Martí, the impeachment information because

“[i]t might, at minimum . . ., be sufficient to raise reasonable

doubt   but    again,   she    stressed    there    was   no    guarantee    that

Mr. Zavala would be acquitted of all charges.”                  (Id. at p. 8.)

After much discussion with his counsel, Zavala-Martí decided not

to withdraw his plea, and elected not to join the motions presented

by the defendants, (Id.)

              There is no doubt that petitioner, contrary to his

allegations, had full knowledge, (and his counsel had received the

disclosure) of the impeachment material, and made a thoughtful,

conscious decision not to pursue the matter any further back in

June 2010.      The record reflects that it was not until 2015, when
Civil No. 16-2762 (FAB)                                                   11

the First Circuit Court of Appeals issued its opinion and order 4

granting a new trial to some of Zavala-Martí’s co-defendants

(particularly Carlos Omar Bermúdez-Torres) that petitioner alleges

that he made the wrong choice, and retains Bermúdez-Torres’ trial

and appellate attorney, Mr. Castro-Lang, to file his 2255 petition

for relief.    Zavala-Martí is not entitled to relief just because

he regrets his choice.

           Zavala-Martí’s argument is that the government violated

his constitutional rights by not disclosing, prior to his change

of plea hearing, the impeachment evidence as to three cooperating

witnesses, (Civil Docket No. 1-1 at p. 5-11), which makes his

guilty plea involuntary and unknowing.         Zavala-Martí alleges that

there was a reasonable probability that he would not have pled

guilty if he had been provided the impeachment evidence, (Id. at

p. 11-15.) He should, therefore, be allowed to withdraw his guilty

plea at this time.      (Id. at 19.)     Zavala-Martí is mistaken.        As

previously discussed, Zavala-Martí and his trial counsel discussed

the impeachment evidence and what his options were ad nauseum and

petitioner’s final voluntary and knowing decision was not to

withdraw his plea.




4 United States of America v. Sonia N. Flores-Rivera, et al., 787 F.3d 1 (1st
Cir. 2015).
Civil No. 16-2762 (FAB)                                                              12

            Second,     petitioner     has    no     constitutional        right    to

receive     impeachment      evidence        prior     to       pleading     guilty.

“Impeachment information is special in relation to the fairness of

a trial, not in respect to whether a plea is voluntary (‘knowing,

intelligent,   and      sufficiently    aware’).           Of   course,     the    more

information the defendant has, the more aware he is of the likely

consequences of a plea, waiver, or decision, and the wiser that

decision will likely be.        But the Constitution does not require

the prosecutor to share all useful information with the defendant.”

United    States   v.   Ruiz,   536    U.S.    622    at    629    (2002)    citing,

Weatherford v. Bursey, 429 U.S. 545, 559 (1977).                     Petitioner’s

only allegation as to his plea not being knowing and voluntary is

that he did not have prior knowledge of the impeachment evidence

to which the Supreme Court has held he was not constitutionally

entitled in the first place.          His argument falls flat.            Simply put

“the Brady rule is inapplicable in cases where a defendant pleads

guilty.”    United States v. Bravo, 350 F. Supp.3d 16, 24 (D. Mass.

2018) citing; United States v. Mathur, 624 F.3d 498, 507 (1st Cir.

2010).

            There being no constitutional violation or a claim of

actual innocence by petitioner Zavala-Martí’s first claim for

relief is DENIED.
Civil No. 16-2762 (FAB)                                                       13

      B.   Petitioner Zavala-Martí’s second claim:    Appellate counsel
           provided ineffective assistance on direct appeal for failing
           to raise that the district court had engaged in impermissible
           double counting when it imposed a consecutive sentence in
           counts 7-9 to counts 1-6 when the grouped count computation
           of all counts made by the probation officer had already
           included a two level upward adjustment for obstruction of
           justice. Appellate counsel failed to raise that the district
           court committed procedural sentencing error when it failed to
           compute the applicable guideline to counts 7-9 prior to
           imposing the maximum statutory sentence in those counts of 10
           and 15 years consecutive to the 35 years imposed for counts
           1-6 without justifying the variance or departure.

           To   establish       ineffective    assistance    of    counsel,    a

defendant must show that:

           1.    His or her attorney’s performance was deficient,

and

           2.    The deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984).

           In   order    to    establish   deficiency,   a   defendant       must

establish that counsel’s performance “fell below an objective

standard of reasonableness under prevailing professional norms.”

Strickland 466 U.S. at 688.           Pursuant to Strickland, counsel is

presumed to have acted within the range of “reasonable professional

assistance,”    and     it    is   defendant   who   bears   the    burden    of

“overcoming the presumption that, under the circumstances, that

challenged action ‘might be considered sound trial strategy.”’

Strickland, 466 U.S. at 689.         To show prejudice, a defendant must

establish that “there is a reasonable probability that, but for
Civil No. 16-2762 (FAB)                                                           14

counsel’s unprofessional errors, the result of the proceeding

would   have   been   different.        A    reasonable     probability      is   a

probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694.       This assessment, however, “must be

a ‘fairly tolerant’ one because ‘the Constitution pledges to an

accused an effective defense, not necessarily a perfect defense or

successful defense.’”       Moreno-Espada v. United States, 666 F.3d

60, 64 (1st Cir. 2012) quoting Scarpa v. Dubois, 38 F.3d 1, 8 (1st

Cir. 1994).

            A claim of ineffective assistance of counsel “requires

a court to first assess whether ‘counsel’s representation ‘fell

below an objective standard of reasonableness.’”                        Padilla v.

Kentucky, 130 S.Ct. 1473, 1482 (2010).                  It is pellucidly clear

that    petitioner    was   obligated       to   show    both    that    counsel’s

performance fell below an objective standard of reasonableness,

and that prejudice resulted from it, Strickland, 466 U.S. at 687.

See also, López-Nieves v. United States, 917 F.2d 645, 648 (1st

Cir. 1990).    He must do this as to each particular instance in

which he claims that his counsel’s assistance was ineffective.

Counsel’s performance must be examined “not in hindsight, but based

on what the lawyer knew, or should have known, at the time his

tactical choices were made and implemented.”                    United States v.

Natanel, 938 F.2d 302, 309 (1st Cir. 1992).                       The “range of
Civil No. 16-2762 (FAB)                                                       15

reasonable     professional     assistance”        is   quite    wide.     See,

Strickland, 466 U.S. at 689.          As the Supreme Court has stated,

“judicial    scrutiny    of   counsel’s      performance     must   be   highly

deferential.”    See Strickland, 466 U.S. at 689.

            Pursuant to Strickland, petitioner must identify acts or

omissions by counsel which need to be outside the wide range of

professional    competent     assistance     and    the   harm   such    actions

caused.   Furthermore, “a defendant’s failure to satisfy one prong

of the Strickland analysis obviates the need for a court to

consider the remaining prong.”          Moreno-Espada v. United States,

666 F.3d 60, 64 (1st Cir. 2012) (quoting Tevlin v. Spencer, 621

F.3d 59, 66 (1st Cir. 2010).

            Defendants   have   a    right   to    effective     assistance   of

counsel on appeal.      Claims of ineffective assistance of appellate

counsel are also measured under the Strickland standard, Evitts v.

Lucey, 469 U.S. 287 (1985).         Appellate counsel is not required to

raise every non-frivolous claim, but rather selects among them to

maximize the likelihood of success on the merits, Lattimore v.

Dubois, 311 F.3d 46 (1st Cir. 2002).

            Where appellate counsel is charged with ineffectiveness

for failure to raise a particular claim, “it is difficult to

demonstrate that counsel was incompetent.”              Smith v. Robbins, 528

U.S. 259 at p. 288 (2000).             To overcome the presumption of
Civil No. 16-2762 (FAB)                                                       16

competence of appellate counsel, a petitioner must show that the

omitted issues were “clearly stronger” than those counsel chose to

assert.    Zavala-Martí has not made such a showing.

            Zavala-Martí     argues     that    appellate       counsel      was

ineffective in failing to raise several double counting arguments

as   to   his   sentence,   (Civil    Docket   No.   1-1   at   pp.    18-34.)

Petitioner alleges that appellate counsel failed to contest the

court’s grouping and the imposition of a two-level enhancement for

obstruction of justice because it caused double counting, (Civil

Docket No. 1-1 at pp. 20-21.)        This argument was first raised prior

to petitioner’s re-sentencing as objections to the Pre-Sentence

Investigation Report (PSR).      Both Zavala-Martí and the government

expressed their positions on the matter, (Criminal Docket No. 3189

at pp. 5-6.)     Zavala-Martí takes the argument in his 2255 motion

a step further, and alleges that the Court and the PSR failed to

calculate the guideline ranges for both groups and then determine

which had the highest offense level as required by U.S.S.G. § 3D1.1

and 3D1.3 (Civil Docket No. 1-1 at pp. 28-29.)

            Zavala-Martí’s    argument    is   contradicted     by    what   the

record of the sentencing hearing reflects.             The Court properly

applied the group with the highest offense level which involved

the drug/firearms offenses; Zavala-Martí therefore cannot show any
Civil No. 16-2762 (FAB)                                                     17

error by the Court, and much less claim ineffective assistance of

appellate counsel for a non-existent error. 5

            Zavala-Martí    raises    two   final   arguments    as   to   the

Court’s sentencing calculation.        First, petitioner argues that the

Court incurred in double counting when it imposed a consecutive

sentence for the obstruction of justice counts when a prior two-

level obstruction adjustment had already been applied, (Civil

Docket No. 1-1 at 27.)        Petitioner is mistaken.        The Sentencing

Guidelines clearly allow for cumulative application of adjustments

from different guidelines sections, U.S.S.G. § 1B1.1, comment

(n.4(B)); United States v. Arsenault, 833 F3d. 24, 31 (1st Cir.

2006).     “The guidelines do not control whether sentences run

concurrently or consecutively.”        United States v. Jarvis, 606 F.3d

552, 554 (8th Cir. 2010).         Title 18 United States Code, § 3584

recognizes that when multiple terms of imprisonment are imposed,

the district has the discretion to run those terms of imprisonment

concurrently or consecutively. 6 Therefore, because the obstruction


5 On appeal Zavala-Martí challenged his 50-year sentence on three grounds:

(1) the district court violated 18 U.S.C. § 3553(c)(1) by failing sufficiently
to explain in open court its reasons for selecting the sentence; (2) the
sentence is substantively unreasonable because the guidelines calculation
included a four point leadership enhancement that was based upon clearly
erroneous factual findings; and (3) the sentence was substantively unreasonable
due to the disparity between Zavala’s sentence and those of similarly situated
defendants. Ultimately, the Court of Appeals affirmed Zavala-Martí’s sentence
as imposed by the district court, United States v. Zavala-Martí, 601 Fed. Appx
6 (1st Cir. 2015).
6 Indeed, a court may impose consecutive sentences for multiple counts even if

the counts are grouped for sentencing guidelines purposes. See, United States
Civil No. 16-2762 (FAB)                                                      18

enhancement and Title 18, United States Code, § 3584(a) “bear on

conceptually     separate    notions    related   to    sentencing,”     United

States v. Rojas, 531 F.3d 1203, 1207 (10th Cir. 2008), the district

court did not engage in improper double counting, United States v.

Redmond, 388 Fed. Appx. 849 (8th Cir. 2010).

            Zavala-Martí’s      final    argument      is   that   the    Court

improperly imposed the sentence for bribery-witness tampering to

be served consecutively to the drug-firearms offense.

            Section 5G1.2(d) of the Sentencing Guidelines requires

that if the maximum sentence allowed under any one count does not

reach the total punishment calculated under the guidelines, the

district court must impose consecutive sentences on the multiple

counts until it reaches a sentence equal to the total punishment

calculated under the guidelines, United States v. García-Torres,

341 F.3d 61, 74 (1st Cir. 2003).               In petitioner’s case, the

guideline range was 30 years to life, and the statutory maximum

was 80 years.     The Court properly could and did stack the bribery-

witness tampering sentence on to the drug-firearms offense in order

to achieve the total punishment closer to the statutory maximum,

which came to a total sentence of imprisonment of 50 years.                  To

reiterate what the First Circuit Court of Appeals determined about



v. Souphanthog, No. 19-10627, 2019 U.S. App. LEXIS, 32557 *7 (11th Cir. Oct. 31,
2019); United States v. Bonilla, 579 F. 3d 1233, 1245 (11th Cir. 2009).
Civil No. 16-2762 (FAB)                                                            19

petitioner’s re-sentence, so as not to fall on deaf ears, “Clearly,

the district court here decided that the available facts, including

those already discussed above, outweighed any of the potential

factors favoring a lower sentence.                 We cannot say that this

decision   constituted     an    abuse    of    discretion   so    as    to   remove

Zavala’s sentence from ‘the expansive boundaries of the universe’

of reasonable sentences.         Martin, 520 F.3d at 92”.          Zavala-Martí,

601 Fed. Appx. at 9 (1st Cir. 2015).

           Petitioner cannot claim any allegation of ineffective

assistance of appellate counsel if he failed to raise what amounts

to erroneous or misplaced arguments.               Zavala-Martí has failed to

meet the Strickland standard.           His second claim is DENIED.

           Before this Court are the complaints of a dissatisfied,

perhaps disgruntled defendant.           As of this date, Zavala-Martí is

still incarcerated while perhaps some of his co-defendants, whom

are no less culpable than he, are either approaching their release

dates or have been released.        As Zavala-Martí sees it, this is not

fair; yet the reality of petitioner’s situation is that he made an

informed   decision    and      chose    to    plead   guilty     to    the    entire

indictment even when there was a 17 year offer by the government.

He did so knowingly and voluntarily.              Even after pleading guilty,

he had numerous meetings with his counsel to discuss whether given

the   revelation      of     possible         impeachment    evidence         against
Civil No. 16-2762 (FAB)                                           20

cooperating defendants he should perhaps withdraw his guilty plea.

He once again chose not to.    Only after one of his co-defendants

had his conviction overturned and successfully entered into a plea

agreement with the government which provided for a sentence lower

than petitioner’s sentence did Zavala-Martí jump.     Then, Zavala-

Martí hired the same attorney that had successfully obtained the

reversal of conviction of his co-defendant to raise the same

arguments by way of a 2255 petition.

           That is not how it works; that is not the purpose of a

2255 petition for relief.   At no time has petitioner made a claim

of actual innocence nor has he hinted at it.    On the contrary, all

Zavala-Martí has stated is that he might have been able to raise

reasonable doubt if he had gone to trial with the impeachment

evidence of which he had been made aware.      His unspoken argument

is that his sentence is greater than those of his co-defendants

who went to trial.   That is a risk Zavala-Martí took, and it does

not amount to a valid claim of ineffective assistance of counsel.

Petitioner gambled and lost.

IV.   CONCLUSION

      For the reasons stated, petitioner José Manuel Zavala-Martí’s

motion pursuant to 28 U.S.C. § 2255 (Civil Docket No. 1) and its

supporting Memorandum of Law (Civil Docket No. 1-1), as well as
Civil No. 16-2762 (FAB)                                             21

all subsequent filings are DENIED.     This case is DISMISSED with

prejudice.   Judgment shall be entered accordingly.

     If petitioner files a notice of appeal, no certificate of

appealability shall issue because he has not made a substantial

showing of the denial of a constitutional right.      See 28 U.S.C.

§ 2253(c)(2).

     IT IS SO ORDERED.

     San Juan, Puerto Rico, March 25, 2020.


                                     s/ Francisco A. Besosa
                                     FRANCISCO A. BESOSA
                                     UNITED STATES DISTRICT JUDGE
